Citation Nr: 1626974	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  09-13 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a prostate condition.

2.  Entitlement to service connection for hypertension (claimed as high blood pressure), to include as secondary to herbicide exposure, diabetes mellitus or posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to September 1971, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction over the claims has since transferred to the San Diego RO.  

The Board notes that the RO adjudicated the issue of service connection for high blood pressure.  However, evidence indicates the Veteran has been diagnosed with hypertension.  Thus, the Board has recharacterized the issue as listed on the title page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009). 

In his substantive appeal, the Veteran requested a Board hearing at the local RO.  However, the Veteran withdrew his request in a February 2015 correspondence and has not requested a new one.
 

FINDINGS OF FACT

1.  On March 31, 2016, VA received notification that the Veteran was withdrawing his claim for entitlement to service connection for a prostate condition. 

2.  The Veteran's diagnosed hypertension did not manifest during service or within a year of separation, has not been chronic and continuous since then, and is not otherwise related to service or herbicide exposure.

3.  The evidence of record does not show a causative or aggravative nexus between the Veteran's PTSD or diabetes mellitus and his diagnosed hypertension.
 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal from appeal of the issue of service connection for a prostate condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

2.  The criteria for service connection for hypertension (claimed as high blood pressure) have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Prostate Condition

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his claim for service connection for a prostate condition; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claim and it is dismissed.

2.  Hypertension

The Veteran has been diagnosed and treated for hypertension during the appeal period and alternatively asserts that the condition 1) is due to Agent Orange or other herbicide exposure during service or 2) is secondary to service-connected diabetes mellitus, or 3) is secondary to service-connected PTSD.  

a. 
Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In this case, the condition at issue is a "chronic disease" listed under 38 C.F.R. § 3.309(a).  When a chronic disease identity is established during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes and there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Where the condition is not identified during service but the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker, 708 F.3d 1338, (Fed. Cir. 2013) (the term "chronic disease" in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.

Additionally, where a veteran served ninety days or more of active service, and certain "chronic diseases", such as hypertension, manifest to a compensable degree within a year of separation, the disease shall be presumed to have been incurred during service, even though there is no evidence of such disease during service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree and sufficient observation to establish chronicity during that time.  Id.  However, if the condition noted during service is not among those identified as presumptively chronic, then a showing of "continuity of symptoms" after service is generally required for service connection.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  

Finally, service connection may also be established on a secondary basis for a current disability which is proximately due to or the result of a service-connected disease or injury; or for a current disability which has been aggravated or made chronically worse beyond its natural progression by a previously service-connected disability.  38 C.F.R. § 3.310; See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Board has inherent fact-finding ability and has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Moreover, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001); see 38 U.S.C.A. § 7104(a).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  As a finder of fact, when considering whether lay evidence is credible, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

b. Analysis and Findings

The Veteran maintains that his hypertension is due to Agent Orange exposure.  However, hypertension is specifically excluded from the list of conditions presumptively associated with herbicide exposure.  38 C.F.R. § 3.309(e), Note 2 (ischemic heart disease does not include hypertension).  The Veteran has stated that he was told by an unspecified treatment provider at the Phoenix VA medical center (VAMC) at some point that his high blood pressure was secondary to Agent Orange and that the provider stated as much in his medical records.  However, the medical evidence of record does not corroborate the Veteran's statement or otherwise indicate that his hypertension is secondary to Agent Orange exposure.  Indeed, at the Veteran's September 2013 Agent Orange registry examination it was noted that he had only one disease on list of diseases presumptively related to Agent Orange exposure, diabetes mellitus type II.  Moreover, an October 2008 VA examination noted that the hypertension is not secondary to Agent Orange exposure, as, despite preliminary findings as quoted from the Ranch Hand study, no definitive relationship has been established between hypertension and Agent Orange.  Therefore there is no basis for service connection for hypertension based on exposure to herbicides.  38 C.F.R. §§ 3.307, 3.309.

Service connection for hypertension is also not available on a direct basis as there is no diagnosis of hypertension and no evidence that the Veteran manifested hypertension during service, given that he had no blood pressure readings suggestive of hypertension prior to separation and blood pressure readings at separation were normal.  38 C.F.R. § 3.303.  

There is also no indication from the record of hypertension being diagnosed or manifesting to a degree of 10 percent within a year of separation, as would be required for service connection of a chronic condition on a presumptive basis.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Furthermore, the Veteran does not contend, and the record does not so indicate that his hypertension has been chronic or continuous since service.  The Veteran was assessed with mildly elevated blood pressure in June 2001 and formally diagnosed with hypertension by April 2006.  Private treatment records from January 1998 state the Veteran had no history of prior hypertension.  As such, service connection cannot be granted for a chronic condition within applicable regulations.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309.  

The Veteran underwent a VA examination in October 2008 to ascertain any relationship between his hypertension and diabetes mellitus or PTSD.  Concerning the relationship to PTSD, the examiner opined that the Veteran's hypertension was not related to his PTSD, since while stress may acutely elevate blood pressure, there is no conclusive evidence that it causes sustained high blood pressure or that it aggravates blood pressure on a permanent or sustained basis.

Turning to the relationship between hypertension and diabetes mellitus, the examiner noted, and the Veteran confirmed, that the Veteran was diagnosed with diabetes mellitus in 2005.  The examiner opined that the Veteran's hypertension was not secondary to diabetes mellitus as the Veteran developed hypertension in the absence of diabetic nephropathy.  This echoed a previous April 2006 VA examination finding that the Veteran's hypertension was a comorbidity and not a consequence of his diabetes mellitus. 

The Board requested a subsequent medical opinion on whether the Veteran's hypertension was aggravated beyond its normal course by his diabetes mellitus.  In an August 2015 opinion, following a review of the file, an internist opined that it was less likely than not that the Veteran's hypertension was aggravated by his diabetes mellitus.  The internist explained that the only physiologic mechanism that could potentially correlate diabetes mellitus to worsening hypertension in this case would be kidney dysfunction (diabetic nephropathy).  The Veteran has no history of or current evidence of diabetic nephropathy and laboratory data from at least three separate tests between October 2014 and February 2015 showed normal kidney function.  The internist concluded that given the absence of renal dysfunction there is no reasonable medical means by which to link an aggravation of hypertension to diabetes mellitus.  38 C.F.R. § 3.310.

Given the negative medical opinions of record on the question of secondary service connection, the preponderance of the evidence is against a finding that the Veteran's hypertension has been caused or aggravated by his diabetes mellitus or PTSD. 38 C.F.R. § 3.310.

Accordingly, service connection for hypertension is denied.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

The issue of service connection for a prostate condition is dismissed. 

Service connection for hypertension is denied.


____________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


